Luke, J.,
dissenting. Boiled down, the controlling questions in this case are: (1) Was the alleged insertion of the words “seventeen hundred ninety-four and 02/100” in the contract a material alteration? And (2) if so, did not the sureties consent to it when they signed the contract and permitted it to be returned to the company ?
“If a written contract be altered intentionally, and in a material part thereof, by a person claiming a benefit under it, with intent to defraud the other party, such alteration voids the whole contract, at the.option of the other party. If the alteration be unintentional, or by-mistake, or in an immaterial matter, or not with intent to defraud, if the contract as originally executed can be discovered and is still capable of execution, it will be enforced by the court.” Civil Code (1910), .§ 4296. “The materially of an alteration is a question of law; the fact of an alteration is a question *589for the jury.” Civil Code (1910), § 4297 material alteration is one which changes the legal effect of the instrument.” 1 R. C. L. 966. In Broughton v. West, 8 Ga. 250, Justice Nisbet said: “Anything will be material, I take it, which varies the rights and obligations of the parties in the minutest particular.” In the case of Heard v. Tappan, 116 Ga. 930 (43 S. E. 375), the instrument declared on, after setting out that the debt was secured by certain property, read as follows: “This is not to affect the papers now held against us hy said payee, but is for money, supplies, etc., furnished and to be furnished us the present year, and also additional security for the amounts now due by us to said payee, as appears from his books of account and papers held by said payee against us, amounting at this date to $325.00.” The suit was against Ashley as principal, and Heard as security. Judgment was taken against Ashley by default. Heard swore that the figures 325 and the dollar mark were not in the instrument when he signed it, and that had they been inserted he would not have signed it. This evidence was contradicted, and the jury found against him. The court held that it was bound by the verdict of the jury as to the alteration; and also said: “The alteration complained of by the answer of the defendant was the addition of the figures with the dollar mark. We are of the opinion that if such alteration had been made, it was a material alteration.” “Any change made in an instrument after its execution, which merely expresses what would otherwise be supplied by intendment is immaterial.” 2 Corpus Juris, 1193. “When a person occupies the position of a surety, the rule is especially strict that he may insist on the very terms of his contract.” 1 R. C. L. 1175; Civil Code (1910), §§ 3543, 3544. The contract in question provides for two distinct liabilities,—one to pay a past-due indebtedness, the other to secure such future indebtedness of the principal as he might contract during the term of the agreement. The former was $1,794.02, and the latter, as .shown by the evidence and admitted by the parties, was $87.01. '-The form .of contract was evidently prepared by the company. The instrument would have been perfectly good ahd binding upon all the parties had the past-due indebtedness been entirely omitted. If, as the jury found, the only place in the body of the contract for inserting any past-due indebtedness was absolutely blank when the sureties *590signed, it,-1 think it could be said with better reason that they intended to assume only the future indebtedness than to conclude that they undertook to become liable not only for that, but also for the amount already past due. Nor do I think that the conclusion stated above is changed by the fact that the sureties signed the contract and allowed it to be returned to the company with the place for inserting the past-due indebtedness blank. “It is after all a mere question of assent” (1 R. C. L. 1013), and it would indeed be going far afield to assume such assent in the case, of a contract like the one under consideration.
For these reasons I think the amended answer of the sureties set up a legal defense, and the court properly overruled the demurrer to it.